     Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 1 of 10
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                            UNITED STATES DISTRICT COURT                                 February 06, 2021
                             SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                 VICTORIA DIVISION

STATE OF TEXAS,                                §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §                   Civil Action No. 6:21-cv-00003
                                               §
The UNITED STATES OF AMERICA;                  §
DAVID PEKOSKE, Acting Secretary of             §
The United States Department of Homeland §
Security, in his official capacity;            §
UNITED STATES DEPARTMENT OF                    §
HOMELAND SECURITY; TROY                        §
MILLER, Senior Official Performing the         §
Duties of the Commissioner of U.S. Customs §
and Border Protection, in his official         §
capacity; U.S. CUSTOMS AND BORDER §
PROTECTION; TAE JOHNSON, Acting §
Director of U.S. Immigration and               §
Customs Enforcement, in his official           §
capacity; U.S. IMMIGRATION AND                 §
CUSTOMS ENFORCEMENT; TRACY                     §
RENAUD, Senior Official Performing the §
Duties of the Director of the U.S. Citizenship §
And Immigration Services, in her official      §
capacity; and U.S. CITIZENSHIP                 §
AND IMMIGRATION SERVICES,                      §
                                               §
       Defendants.                             §

                                              ORDER

       FIEL Houston and the Refugee and Immigrant Center for Education and Legal Services

(the “Proposed Intervenors”) have filed an Emergency Motion to Intervene as defendants in this

case under Rule 24 of the Federal Rules of Civil Procedure. (Dkt. No. 28). The Proposed

Intervenors contend they have a right to intervene pursuant to Rule 24(a) or, in the alternative, they

request that the Court permit them to intervene pursuant to Rule 24(b). (Id.). The State of Texas

opposes the Emergency Motion. (Dkt. No. 57). Having considered the Emergency Motion,
      Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 2 of 10




Texas’s Response, the record, and the applicable law, the Court GRANTS the Proposed

Intervenors’ Emergency Motion pursuant to Rule 24(b) of the Federal Rules of Civil Procedure.1

I.        BACKGROUND

          The State of Texas requested a Temporary Restraining Order (“TRO”) to enjoin the

Defendants from executing an immediate 100-day pause on the removal of “any noncitizen with a

final order of removal.” (Dkt. No. 2). The 100-day pause was implemented through a Department

of Homeland Security Memorandum dated January 20, 2021 (the “January 20 Memorandum”).

(Dkt. No. 2-2). On January 26, 2021, the Court granted Texas’s request and issued a TRO

temporarily enjoining the 100-day pause. (Dkt. No. 16). Two days later, the Proposed Intervenors

filed their Emergency Motion. (Dkt. No. 28). The Proposed Intervenors subsequently participated

in a status conference with the Court on January 29, 2021. (See Dkt. No. 52). The Court entered

a Scheduling Order that, among other things, provided the Parties an opportunity to respond to the

Proposed Intervenors’ Emergency Motion by February 3, 2021. (Dkt. No. 44). Texas filed its

Response in opposition to the Emergency Motion on that date. (Dkt. No. 57). The Defendants did

not file a response to the Proposed Intervenors’ Emergency Motion. With briefing now complete,

the Court turns to the merits of the Emergency Motion.

II.       RULE 24(B) LEGAL STANDARD

          Rule 24(b) of the Federal Rules of Civil Procedure allows a district court to permit a party

to intervene. FED. R. CIV. P. 24(b).2 The Fifth Circuit has explained that permissive intervention


      1
           Because the Court has granted permissive intervention, the Court foregoes discussion on whether
the Proposed Intervenors have a right to intervene as provided in Rule 24(a) of the Federal Rules of Civil
Procedure.
     2
           In relevant part, the rule provides: “On timely motion, the court may permit anyone to intervene
who . . . has a claim or defense that shares with the main action a common question of law or fact.” FED.
R. CIV. P. 24(b)(1)(B). Rule 24(b) further requires a district court, when exercising its discretion, to
“consider whether the intervention will unduly delay or prejudice the adjudication of the original parties’
rights.” FED. R. CIV. P. 24(b)(3).


                                                    2
     Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 3 of 10




under Rule 24(b) is appropriate when “(1) timely application is made by the intervenor, (2) the

intervenor’s claim or defense and the main action have a question of law or fact in common, and

(3) intervention will not unduly delay or prejudice the adjudication of the rights of the original

parties.” League of United Latin Am. Citizens, Council No. 4434 v. Clements, 884 F.2d 185, 189

n.2 (5th Cir. 1989). The Fifth Circuit has additionally instructed courts to consider whether the

proposed intervenor is (4) adequately represented by the existing parties and (5) whether the

intervenor’s presence is likely to provide significant contributions to the development of the

underlying factual issues. Id. at 189. Overall, “[p]ermissive intervention is wholly discretionary

with the district court,” and even if the court finds that there is a common question of law or fact

or that the Rule 24(b) requirements are otherwise satisfied, the court may ultimately deny

permission to intervene.3 New Orleans Pub. Serv., Inc. v. United Gas Pipe Line Co., 732 F.2d

452, 470–71 (5th Cir. 1984) (quotations omitted). To guide a court’s discretion, the Fifth Circuit

has noted that intervention should be permitted “where no one would be hurt and greater justice

could be attained.” Sierra Club v. Espy, 18 F.3d 1202, 1205 (5th Cir. 1994).

        In general, Rule 24 represents “an accommodation between two potentially conflicting

goals: to achieve judicial economies of scale by resolving related issues in a single lawsuit, and to

prevent the single lawsuit from becoming fruitlessly complex or unending.” United States v. Tex.

E. Transmission Corp., 923 F.2d 410, 412 (5th Cir. 1991) (quoting Smuck v. Hobson, 408 F.2d

175, 179 (D.C. Cir. 1969) (en banc)). Parties may nevertheless seek intervention “in a wide variety

of situations involving unique facts and procedural postures.” Id. The Fifth Circuit therefore


    3
          Although a district court has wide discretion to decide whether to grant intervention, the Fifth
Circuit has held that the decision to permit intervention under Rule 24(b) requires a “threshold
determination” of whether the proposed intervenor’s claims or defenses have a common question of law
and fact with the main action, the second factor the Fifth Circuit described in Clements. Howse v. S/V
Canada Goose I, 641 F.2d 317, 322–23 (5th Cir. 1981). Such a determination is a question of law.
Stallworth v. Monsanto Co., 558 F.2d 257, 269 (5th Cir. 1977). It is not discretionary. Id.


                                                    3
       Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 4 of 10




cautions that “the facts and procedural posture of each case are important, and it is often true that

‘general rules and past decisions cannot provide uniformly dependable guides.’” Id. (quoting

Smuck, 408 F.2d at 179).

III.     ANALYSIS

        After considering the permissive intervention factors the Fifth Circuit enumerated in

Clements and Sierra Club, as well as the arguments both the Proposed Intervenors and Texas pose

in support of their respective positions, the Court finds it is appropriate to grant the Proposed

Intervenors’ request.

        A.     THE APPLICATION IS TIMELY

        First, the Court is persuaded that the Proposed Intervenors’ Emergency Motion is timely.

“[T]he question whether an application for intervention is timely is largely committed to the

discretion of the district court . . . .” Stallworth v. Monsanto Co., 558 F.2d 257, 263 (5th Cir.

1977). Timeliness, however, is evaluated “more leniently” under intervention as of right than

under permissive intervention. Rotstain v. Mendez, No. 19-11131, 2021 WL 359989, at *8 (5th

Cir. Feb. 3, 2021). Regardless, the Fifth Circuit notes that “[t]he requirement of timeliness is not

a tool of retribution to punish the tardy would-be intervener, but rather a guard against prejudicing

the original parties by the failure to apply sooner.” John Doe No. 1 v. Glickman, 256 F.3d 371,

375 (5th Cir. 2001) (quotation omitted). Timeliness is contextual and must be determined based

on all the circumstances. Id.

        Here, the Proposed Intervenors moved to intervene six days after Texas filed the Complaint

against the Defendants and eight days after the January 20 Memorandum was issued. (Dkt. Nos.

1, 28). Neither Texas nor the Defendants had submitted any briefing related to a preliminary

injunction when the Proposed Intervenors filed their Emergency Motion. In its Response, Texas

does not argue that the Intervenors’ application is untimely, and the Court does not see why or


                                                 4
     Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 5 of 10




how such an application would be considered “late” or untimely. Thus, the Court finds that the

Emergency Motion is timely for the purposes of permissive intervention.

       B.      THE PROPOSED INTERVENORS HAVE ARTICULATED A COMMON QUESTION OF
               LAW AND FACT

       Second, the Court finds the Proposed Intervenors have asserted defenses that share a

common question of law and fact with the main action. “[T]he ‘claim or defense’ portion of [the]

Rule . . . has been construed liberally.” Newby v. Enron Corp., 443 F.3d 416, 422 (5th Cir. 2006);

see also In re Estelle, 516 F.2d 480, 485 (5th Cir. 1975) (“[T]he Supreme Court has said that it

‘plainly dispenses with any requirement that the intervenor shall have a direct personal or

pecuniary interest in the subject of the litigation.’”) (citing S.E.C. v. U.S. Realty & Imp. Co., 310

U.S. 434, 459, 60 S.Ct. 1044, 1055, 84 L.Ed.1293 (1940)). Notwithstanding, there is no common

question of law or fact if the claims in the suit are “not related to” the proposed intervenor’s

arguments. See Trans Chem. Ltd. v. China Nat. Mach. Imp. & Exp. Corp., 332 F.3d 815, 824–25

(5th Cir. 2003).

       That is not the case here, as Texas’s claims are clearly related to the Proposed Intervenors’

arguments. Both the Proposed Intervenors and the Defendants challenge the enforceability of an

agreement between DHS and the State of Texas relating to certain immigration matters (the

“Agreement”), and both challenge Texas’s standing to bring the instant action, and both argue that

DHS has broad discretion to institute the 100-day pause on removals. See Symetra Life Ins. Co. v.

Rapid Settlements Ltd., No. CIV.A. H-05-3167, 2006 WL 2382250, at *4 (S.D. Tex. Aug. 16,

2006) (finding commonality of claims between the proposed intervenors and the plaintiffs when

both “claim that [defendant] is improperly circumventing the court-approval requirements of state

transfer statutes.”). Moreover, the Proposed Intervenors’ defenses, the Defendants’ defenses, and

Texas’s claims arise from the same set of facts and considerations: the January 20 Memorandum,



                                                 5
     Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 6 of 10




the Agreement, and DHS’s longstanding practices with respect to the enforcement of immigration

law, just to name a few. Courts in the Fifth Circuit regularly permit intervention under similar

circumstances. See, e.g., Franciscan All., Inc. v. Azar, 414 F. Supp. 3d 928, 940 (N.D. Tex. 2019)

(permitting intervention where proposed intervenors have a “defense that shares with the main

action a common question of law or fact” because the “defense is directly related to the underlying

controversy”); EEOC v. Commercial Coating Serv., Inc., 220 F.R.D. 300, 302–03 (S.D. Tex. 2004)

(permitting intervention where the proposed intervenor’s claims “arise largely from the same set

of facts” as those of the parties). Accordingly, the Court finds that the Proposed Intervenors have

articulated defenses that have common questions of law and fact with the main action.

        C.      NO UNDUE DELAY OR PREJUDICE

        Third, the Court finds that intervention would not unduly delay or prejudice the Parties.

Given that the matter is in its infancy, the Proposed Intervenors’ request will not impose timing

issues, difficulties, or constraints with regards to the briefing schedule for the preliminary

injunction. See Symetra, 2006 WL 2382250, at *6 (“This case is at an early stage and intervention

will neither delay the proceedings nor prejudice the existing parties.”). Indeed, the Proposed

Intervenors represented in their Emergency Motion that they would fully comply with the

published briefing schedule, a representation that their counsel affirmed in the January 29, 2021

hearing.4 (Dkt. No. 28 at 19; Dkt. No. 52 at 71–72).

        Texas nevertheless raises concerns about the burden the intervention may pose in light of

the Proposed Intervenors’ potential discovery requests and arguments. Given the limitations on

discovery agreed to by the Parties for the preliminary injunction phase, the Court finds Texas’s



    4
          At the January 29, 2021 hearing before the Court, counsel for the Proposed Intervenors indicated
that “we’re prepared to file on any schedule and as quickly as possible including even before the Court
resolves the intervention question.” (Dkt. No. 52 at 71).


                                                    6
     Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 7 of 10




discovery concerns unwarranted. The Court will benefit from the perspective and arguments the

Proposed Intervenors bring to the Court. In short, obtaining a full record and briefing within this

expedited framework is in the interest of justice. See Sierra Club, 18 F.3d at 1205 (intervention

should be allowed “where no one would be hurt and greater justice could be attained”). Thus, the

Court finds that this factor favors granting permissive intervention.

       D.      THE PROPOSED INTERVENORS HAVE INTERESTS THE DEFENDANTS MAY NOT
               ADEQUATELY REPRESENT

       Next, the Court must consider whether the interests of the Proposed Intervenors are

adequately represented by the Defendants. See Clements, 884 F.2d at 189. The Fifth Circuit has

outlined “two presumptions of adequate representation.”         Texas, 805 F.3d at 661 (internal

quotation omitted). The first is when a proposed intervenor “has the same ultimate objective as a

party to the lawsuit.” Id. (internal quotation omitted). The second is when the other party to the

lawsuit “is a governmental body or officer charged by law with representing the interests of the

[intervenor].” Id. (alteration in original) (internal quotation omitted). A proposed intervenor may

overcome both presumptions by showing, inter alia, an “adversity of interest” with the

governmental entity. Id. at 661–62. That is, a proposed intervenor “must demonstrate that its

interests diverge from the putative representative’s interests in a manner germane to the case.” Id.

at 662. In so doing, the proposed intervenor must put forth “something more than speculation as

to the purported inadequacy”; however, as a general matter it remains “a relatively minimal

showing.” Clements, 884 F.2d at 189 (internal quotation omitted).

       In this instance, both presumptions apply. The Proposed Intervenors have the same ultimate

goal as the Defendants—to allow implementation of the 100-day pause—and the Defendants are

a governmental entity charged by law with representing, to some measure, the interests of the

Proposed Intervenors. The Proposed Intervenors seek to overcome this by demonstrating that,



                                                 7
     Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 8 of 10




whereas the federal government the Defendants’ primary argumentative tack will focus on its

expansive executive authority, the Proposed Intervenors’ arguments will focus on the effect of the

100-day pause on the individuals subject to a final order of removal. (Dkt. No. 28 at 18–19).

Texas argues that the Proposed Intervenors’ supposed adverse interest fails because the

Defendants, in addition to asserting arguments based on executive authority, have expressed

concern over certain “humanitarian” issues inherent in their enforcement of immigration laws.

(Dkt. No. 57 at 5; see Doc. 8 at 20).

       The Court finds that the Proposed Intervenors’ interests are sufficiently adverse from the

Defendants in this case. The Defendants’ concern over the humanitarian impact of an injunction

against the January 20 Memorandum is chiefly institutional and political. The practical limits to

such a concern are clearly demonstrated by the arguments Texas makes in its Motion for a

Preliminary Injunction. There, Texas explains the impact a 100-day pause would have because of

the increase in the number of individuals that may ultimately be released who have committed a

crime and are subject to a final order of removal. (Dkt. No. 62 at 10–11). The Defendants, as

entities charged by law with protecting Texas citizens, will by necessity balance their advocacy

for individuals subject to a final order of removal on humanitarian grounds with its lawful duty to

protect American citizens. By contrast, the Proposed Intervenors are unimpeded by any duty to

protect American citizens, and thus are concerned exclusively with the welfare of individuals

directly affected by the January 20 Memorandum. The Proposed Intervenors have therefore met

their minimal burden to show their interests are sufficiently adverse to the Defendants’ in a way

that is germane to the case—despite the fact that they share the common goal of opposing Texas’s

lawsuit.




                                                8
       Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 9 of 10




        The Court’s finding on this issue is in no way novel: the Fifth Circuit has historically

acknowledged the significance of a distinction between institutional and individual representation

in the context of Rule 24 intervention. See Texas, 805 F.3d at 663 (listing cases). Given the

Proposed Intervenors’ representation of individuals subject to final orders of removal, the Court

finds that the Defendants’ institutional representation is inadequate.

        E.     THE PROPOSED INTERVENORS WILL CONTRIBUTE TO THE COURT’S
               DISCERNMENT OF THE UNDERLYING ISSUES

        Finally, the Court concludes the Proposed Intervenors will significantly contribute to the

Court’s discernment of the underlying issues. For one, as alluded to above, the Proposed

Intervenors bring a wealth of experience in observing the direct impact of immigration regulations

on individuals as opposed to political entities. The Proposed Intervenors’ members and clients are

the individuals subject to final orders of removal. The Court therefore welcomes the Proposed

Intervenors’ expertise in the removal process and, as they state, “the practical and legal realities of

the immigration system.” (Dkt. No. 28 at 20). Indeed, during the January 29, 2021 status

conference, the Proposed Intervenors provided comprehensive and detailed answers to the Court’s

questions regarding immigration procedures in the context of removals. (See Dkt. No. 52 at 59–

67).    The Court therefore finds that the Proposed Intervenors would provide an important

perspective and substantial expertise and experience that will aid the Court in its consideration of

Texas’s request for a preliminary injunction.

IV.     CONCLUSION

        For the foregoing reasons, the Court GRANTS the Proposed Intervenors’ Emergency

Motion. Accordingly, the Proposed Intervenors are ORDERED to adhere to the briefing schedule

and discovery limitations outlined in the Court’s Scheduling Order, (Dkt. No. 44), and to file their

briefs and responses on the same dates the Defendants are required to do so.



                                                  9
Case 6:21-cv-00003 Document 65 Filed on 02/06/21 in TXSD Page 10 of 10




  It is SO ORDERED.

  SIGNED this February 6, 2021.



                                       _____________________________________
                                               DREW B. TIPTON
                                       UNITED STATES DISTRICT JUDGE




                                  10
